FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-822
                  _____________________________

SAJED KHAN,

    Appellant,

    v.

LAURA DEUTSCHMAN,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
Jonathan Sjostrom, Judge.

                          October 11, 2019


KETCHEL, TERRANCE R., ASSOCIATE JUDGE.

    Sajed Khan challenges the lower court’s final judgment
granting Laura Deutschman a dating violence injunction against
him. For the reasons set forth below, we affirm.

     It is well established that a trial court has broad discretion to
enter an injunction, and a decision based on that discretion will
not be overturned absent a finding that the court abused that
discretion. Pickett v. Copeland, 236 So. 3d 1142, 1143–44 (Fla. 1st
DCA 2018). “It [is] the responsibility of the trial court to determine
the credibility of the witnesses and to resolve the conflicts in
evidence.” Jeffries v. Jeffries, 133 So. 3d 1243, 1244 (Fla. 1st DCA
2014) (citing Disston v. Hanson, 116 So. 3d 612 (Fla. 5th DCA
2013)). “It is well-established that the appellate court does not re-
weigh the evidence or the credibility of the witnesses.” Lahodik v.
Lahodik, 696 So. 2d 533, 535 (Fla. 1st DCA 2007).

     As is often the case with pro se litigants in domestic violence
injunction hearings, the testimony of the parties in this case was
sometimes contradictory, and even in direct dispute on several
crucial matters. The parties engaged in an eight- to eleven-month
romantic relationship that by all accounts was a significant
relationship. The parties stayed at each other’s homes occasionally
during their relationship, lived together for short periods of time,
and traveled together. On the other hand, both parties
acknowledged that the relationship was rocky and was often “on
again, off again.”

     Of significance to this case, in the middle of November 2017,
the two broke up, and a few days later, had a rather public falling
out when Appellant saw Appellee in the arms of another man at a
local bar. Appellee yelled at Appellant because she felt that
Appellant followed her to the bar. The fight stretched into the early
hours of the next morning via a string of mostly unanswered text
messages.

     Importantly, Appellee ended the fight by telling Appellant
that she never wanted to talk to him again, and she immediately
blocked him from contacting her by phone and social media.
Appellee was unequivocal at this time that she wanted no further
contact and that this was permanent. She made no further contact
with Appellant, even in the face of repeated efforts by him to
communicate. Appellant claims that Appellee called him one time
following this no contact request, on a blocked phone number, and
spoke with him for forty-five minutes, a claim that Appellee
vigorously denied.

    Appellee also testified that Appellant struck her in the face a
year earlier, pointing to the volatile nature of the relationship, an
accusation that the Appellant denied.

    Over the next few months, in an apparent attempt to
reconcile, Appellant continued to try to contact Appellee via
several texts, a formal letter, flowers, and on at least one occasion,
a phone call, none of which were responded to by Appellee. On the
contrary, during this time, Appellee attempted to stop Appellant
                                  2
from contacting her by having her attorney send Appellant a cease
and desist letter, which Appellant received. Ultimately, Appellee
contacted the police to assist her in having Appellant stop
contacting her. When this was not successful, Appellee finally filed
for an injunction to prevent dating violence.

     The trial court commented that it was flabbergasted by
Appellant’s failure to heed the attorney’s formal cease and desist
letter, and the court concluded that it considered the continued
communications following clear directions to stop as “hectoring.”
Based on these facts the trial court entered a final injunction on
the Petition for Protection Against Dating Violence for a period of
one year.

      Appellant raises “the question of whether the evidence is
legally sufficient to justify imposing an injunction [which] is a
question of law that we review de novo.” Pickett, 236 So. 3d at 1144
(citing Wills v. Jones, 213 So. 3d 982, 984 (Fla. 1st DCA 2016)).

     The dating violence injunction permits any person “who is the
victim of dating violence and has reasonable cause to believe he or
she is in imminent danger of becoming the victim of another act of
dating violence” may petition the circuit court for an injunction to
prevent such violence. § 784.046(2)(b), Fla. Stat. Dating violence is
“any assault, battery, aggravated battery, sexual assault, stalking,
aggravated stalking, kidnapping or false imprisonment, or any
criminal offense resulting in physical injury or death, by a person
against another person” between individuals who have had or
currently have a significant, romantic relationship. §
784.046(1)(a), (d). There is no dispute that the parties were
engaged in a continuing and significant relationship of a romantic
or intimate nature. Because the evidence presented by the parties
could only possibly meet the requirements of the dating violence
element of stalking, our analysis will be confined to a review of the
requirements for a stalking injunction only.

     The stalking element is found not only in the dating violence
injunctions, but also the domestic violence injunctions, the repeat
violence injunctions, and more recently the standalone stalking




                                 3
injunction that was created by the Legislature. * In each of these
types of injunctions the legal analysis for the application of the
stalking requirements is identical and in fact interchangeable
although other requirements of the various injunctions are
substantially different.

     “Stalking” is when one “willfully, maliciously, and repeatedly
follows, harasses, or cyberstalks another.” § 784.048(2), Fla. Stat.
“‘Harass’ means to engage in a course of conduct directed at a
specific person which causes substantial emotional distress to that
person and serves no legitimate purpose,” section 784.048(1)(a),
and cyberstalking is harassing through electronic communication,
see section 784.048(1)(d).

     “Substantial emotional distress” is an objective standard,
Bouters v. State, 659 So. 2d 235, 237 (Fla. 1995), and whether a
person experiences substantial emotional distress is determined
by considering the totality of the circumstances. See Leach v.
Kersey, 162 So. 3d 1104, 1106 (Fla. 1st DCA 2015) (“A reasonable
woman who had an eighteen month affair with another woman’s
husband might well expect to hear the scorn of an angry wife.”);
Biggs v. Elliot, 707 So. 2d 1202 (Fla. 4th DCA 1998) (following and
repeatedly telephoning the victim did constitute stalking within
the statutory definition of section 784.048, Florida Statutes (1995);
and stating “whether the conduct meets the statutory requirement
is a question of fact for the trier of fact”).

     A dating violence injunction requires “violence”—and most of
the acts the Legislature defined as “violence” are violent as that
term is used in ordinary parlance. See § 784.046(1)(a), (d), Fla.
Stat. (requiring “violence” and defining “violence” as “any assault,
aggravated assault, battery, aggravated battery, sexual assault,
sexual battery, stalking, aggravated stalking, kidnapping, or false
imprisonment, or any criminal offense resulting in physical injury
or death”); Branson v. Rodriguez-Linares, 143 So. 3d 1070, 1072-
73 (Fla. 2d DCA 2014) (acknowledging the same under the related

    * The stalking element was added to the definition of Repeat
Violence in 1995 (Ch. 95-195. Section 13, Laws of Fla.), and the
standalone Stalking Injunction was enacted in 2012 (Ch. 2012,
Section 3, Laws of Fla.).

                                 4
and similarly defined domestic violence injunction statute).
However, the plain language of the dating violence statute
includes “stalking” within the “violence” definition and
prohibition. See § 784.046(1)(a), Fla. Stat.; Branson, 143 So. 3d at
1072-73.

     Stalking only requires “willfully, maliciously, and repeatedly
follow[ing], harass[ing], or cyberstalk[ing] another person.”
§ 784.048(2), Fla. Stat. “As such, it is not a direct act of violence.
Instead, it is included among actionable violent offenses because
of its documented propensity to precede violence. Its inclusion in
the definition of ‘violence’ in both statutes thus causes the
statutory definition to diverge considerably from the colloquial
meaning of the word. For purposes of domestic and nondomestic
violence statutes, stalking is violence.” Steven Scott Stephens,
Injunction For Protection—Stalking, in 23 Fla. Practice, Fla.
Family Law § 14:14 (West 2018) (citing Branson, 143 So. 3d at
1072-1073); see also § 784.0485(1), Fla. Stat. “The stalking statute
was designed to protect women from being harassed by ex-
husbands or former boyfriends, by ensuring that victims did not
have to be injured or threatened with death before stopping a
stalker’s harassment.” Lopez v. Lopez, 922 So. 2d 408, 410 (Fla. 4th
DCA 2006) (citing Curry v State, 811 So. 2d 736, 741 (Fla. 4th DCA
2002)).

     In this case, the trial judge found that the elements necessary
to meet the statutory definition of stalking had been met. First,
while this was clearly an on again, off again romance, on November
16, Appellee unequivocally informed Appellant via text message
that she wanted no further contact with him and asked him to
delete her numbers and email. She further stated that “this is
permanent and no contact.” Thereafter, in spite of Appellee’s
insistence that she made no further attempts at contact with
Appellant, Appellant continued to contact Appellee. Appellant
emailed Appellee once on November 22 and 29, three times on
December 8, once on December 15 and 17, and one last time on
January 17. Of particular importance to the trial judge, Appellee
sent a formal cease and desist letter from her attorney one week
before the final email. And finally, following the last email
Appellant had flowers and a card delivered to Appellee on the same
day that Appellee had a Sheriff’s Deputy call Appellant and tell

                                  5
Appellant to stop communicating with Appellee. Immediately
thereafter, Appellee filed the Petition for Protection Against
Dating Violence. As a result of these unwanted, continued contacts
by Appellant, Appellee began suffering from anxiety and panic
attacks and ultimately sought the assistance of a therapist to
counter Appellant’s unwanted behavior.

     The trial judge specifically found that the email on November
22 was threatening and that some of the comments contained in
the emails on the 29th and 8th were hectoring. But most
importantly, in spite of Appellee taking formal legal action by way
of a cease and desist letter from an attorney as well as having the
Sheriff contact Appellant, Appellant continued to repeatedly
contact Appellee improperly and without good cause, and the trial
judge found that this behavior met the definition of malicious
harassment. Malicious behavior goes beyond intent to cause injury
to include behavior that is “without just cause or excuse”. See
Malicious, Black’s Law Dictionary (10th ed. 2014) (defining
“malicious” as “[s]ubstantially certain to cause injury” or
“[w]ithout just cause or excuse”).

     Considering the evidence in the light most favorable to
Appellee, Mitchell v. Brogden, 249 So. 3d 781 (Fla. 1st DCA 2018),
we find that the evidence is legally sufficient to support entry of
the dating violence injunction based upon a finding of stalking. We
therefore affirm the circuit court’s grant of the dating violence
injunction for a period of one year.

B.L. THOMAS and WINOKUR, JJ., concur.



                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________




                                6
Mark V. Murray, Tallahassee, and Kevin Robert Alvarez,
Tallahassee, for Appellant.

Thomas J. Schulte, Jr. of Ausley McMullen, Tallahassee, for
Appellee.




                            7